Citation Nr: 0518898	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  99-15 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right leg 
disorder

3.  Entitlement to service connection for viral syndrome.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In a February 2001 VA Form 9, the veteran indicated that he 
did not want a Board hearing.  Subsequently, in an October 
2001 VA Form 9, the veteran canceled a scheduled RO hearing 
and asked that his appeal be sent to the Board.  Thus, his 
hearing request is deemed withdrawn .  38 C.F.R. § 20.704 
(2004).

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  There is no competent medical evidence of a current right 
leg disorder.

3.  There is no competent medical evidence of a current viral 
syndrome.

4.  An asserted dental disorder is not a disability for 
compensation purposes.


CONCLUSIONS OF LAW

1.  Claimed right leg disorder was not incurred, or 
aggravated, in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Claimed viral syndrome was not incurred, or aggravated, 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  Claimed dental disorder for purposes of payment of 
disability compensation is precluded by law.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 7104(c) (West 2002); 38 C.F.R. 
§§ 3.381, 3.382, 4.419 (1998); 38 C.F.R. §§ 3.381, 4.150 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted and became effective.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Here, the veteran does 
not have a current diagnosed right leg disorder or viral 
syndrome.  Moreover, he does not have a dental disorder for 
purposes of payment of disability compensation.  Without 
diagnosed and/or compensation disorders for VA purposes, the 
veteran's claim must fail and therefore comes under the 
rubric of VAOPGCPREC 5-2004.  

Even so, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claim.  He was scheduled for several 
hearings but canceled or withdrew his requests for a hearing.  
In a January 2002 letter, VA complied with the notice 
requirements of the VCAA.  In July 2000, the veteran was 
afforded a VA examination and his claim was readjudicated and 
a supplemental statement of the case (SSOC) was issued by VA 
in February 2004.  Collectively, in a January 2002 VCAA 
letter, a rating action, a June 1999 statement of the case 
(SOC), SSOCs issued in May 2000 and February 2004, and their 
cover letters, the RO advised the veteran of what must be 
shown for service connection, notified him of the revised 
assistance and new notice provisions of the VCAA, what VA 
would do and had done, and what he should do, and gave him an 
opportunity to provide any additional comments or supporting 
information.  Thus, the Board finds that the VA has obtained, 
or made reasonable efforts to obtain, all medical evidence, 
which might be relevant to the veteran's claim discussed in 
this decision.  This is particularly so in light of the facts 
that no right leg disorder or viral syndrome was shown on 
recent VA examination and the fact that the veteran does not 
have a dental disorder for compensation purposes.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).  Under these 
circumstances, the Board finds that the service medical 
records, lay statements, and non-VA and VA treatment and 
examination reports, which evaluate the status of the 
veteran's health, are adequate for determining whether 
service connection is warranted for claimed disorders.  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued in April 1999 
before the VCAA was enacted.  Even so, a January 2002 VCAA 
letter, in conjunction with an SOC and two SSOCs, fully 
complied with the VCAA notice provisions.  The Board 
acknowledges that the VCAA letter did not precede the initial 
RO adjudication, see Pelegrini v. Principi, 18 Vet. App. 112, 
118-20 (2004), but that letter and the SOC and SSOCs provided 
the appellant with ample opportunity to respond before the 
case was forwarded to the Board for appellate consideration.  
Under these circumstances, the Board concludes that VA's 
actions afforded the appellant "a meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA" and thus "essentially cured the error in the timing of 
the notice."  See Mayfield v. Nicholson, 19 Vet. App. ___, 
slip op. at *32, 2005 WL 957317 (Vet. App. Apr. 14, 2005).  
Therefore, the Board finds that "the error did not affect 
the essential fairness of the adjudication," in light of the 
content-complying notice that VA provided prior to the 
recertification of the appeal to the Board, including the 
2002 VCAA letter and a February 2004 SSOC, which informed the 
appellant that his claim would remain denied and provided him 
with additional opportunities to present argument and 
evidence, after he received the content-complying notice.  
Id. (holding timing-of-notice error prejudicial where 
fairness of adjudication was unaffected because appellant was 
able to participate effectively in processing of claim); see 
also 38 U.S.C.A. § 7261(b)(2); see Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, the Board notes that there is no 
competent medical evidence of a current viral syndrome, right 
leg disorder, or a dental disorder for compensation purposes.  
As such, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2004); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Additionally, service connection may be granted for 
a disorder found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Right Leg or Viral Syndrome

Service medical records show that the veteran was treated for 
right leg muscle strain in May 1975 and viral syndrome in 
November 1976.  No further complaints were noted in 
subsequent service medical records.  Even a June 2000 private 
physician's statement reflects that the veteran was treated 
for pain in his right leg in May 1975 secondary to a muscular 
injury incurred while playing baseball, which required 
splinting and hospitalization.  But no further evidence was 
available.  Another private physician's statement dated in 
February 2002 shows treatment for a left leg disorder, but 
not a right leg disorder.  

At a July 2000 VA examination, the veteran reported suffering 
muscular strain to his right leg in 1977, but this was not 
confirmed by service medical records.  The Board is not bound 
to accept medical opinions or conclusions, which are based on 
a history supplied by veteran or family members, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  On examination, no 
evidence of viral syndrome was found.  But the veteran was 
noted to have radiculopathy due to his nonservice-connected 
intervertebral disc disease of the lumbosacral spine.  Thus, 
the post-service medical evidence fails to show current 
medical evidence of any chronic viral syndrome or right leg 
disorder.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own statements 
and those of his representative.  Their statements as to 
their belief that he has viral syndrome or a right leg 
disorder related to his service are not competent evidence 
with regard to the nexus issue.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  They, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95.  Thus, their statements do not establish the required 
evidence needed, and the service-connection claim must be 
denied. 



Dental Disorder

The Board notes that, during the pendency of this appeal, VA 
regulations regarding dental disorders were revised, 
effective June 8, 1999.  See 64 Fed. Reg. 30,392 (June 8, 
1999).  Regulations in effect when this claim was filed by 
the appellant in January 1998 provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. 17.120 (now 38 C.F.R. 
17.161).  See 38 C.F.R. 4.149 (1998).  Regulations in effect 
when this claim was filed in 1998 also provided that neither 
pyorrhea nor gingivitis could be considered a disease entity 
and, therefore, were not ratable.  38 C.F.R. 3.382(c) (1998).

As revised in June 1999, the reference in 38 C.F.R. 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. 3.381(a).  Treatable 
carious teeth continued to be identified as being a 
disability which may be service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  In addition, all of 38 C.F.R. 3.382, which 
allowed for the establishment of service connection for 
Vincent's disease and/or pyorrhea under specific 
circumstances, but, as noted above, stated that periodontal 
disease was not a ratable disease entity, was eliminated.  
Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150 
(2004).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-
9916 (2004).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities, see 62 Fed. Reg. 8201, 8203 (Feb. 24, 1997) 
(under the new regulation, "periodontal disease" was to be 
substituted for the terms "gingivitis," "Vincent's disease," 
and "pyorrhea"), may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(2004).  Hence, the Board need not determine which version of 
the regulations is more favorable to the facts in this case. 

The Board observes further that the veteran's claim of 
service connection for a dental condition for compensation 
purposes was adjudicated by the RO under both the pre-June 
1999 regulations and the June 1999 amendments.  See the April 
1998 rating decision and the May 2000 SSOC.  Moreover, in 
view of the fact that both the old and revised versions of 
the regulations produce the same result with respect to his 
claim, the Board concludes that the veteran will not be 
prejudiced by a disposition of this issue at this time.  Cf 
Bernard, 4 Vet. App. at 393.  

In view of the foregoing, the Board will deny entitlement to 
service connection for a dental disorder for purposes of 
payment of disability compensation.  Service medical records 
reveal that the veteran had a buccal flop, which was treated 
and buccal bone removed without further complications in 
January 1980.  In a May 2001 statement, the veteran's dentist 
indicates that the veteran needs several extractions, 
reconstructions, and reductions of his mandible and maxilla.  
However, both sets of regulations provide that dental 
conditions such as what the veteran has (carious teeth and 
reductions in the mandible and maxilla as a result of 
periodontal disease) are service connectable only for 
treatment purposes, not for compensation purposes.  The Board 
is bound by the regulations of the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Where the law and not the evidence is 
dispositive of the issue before the Board, as in this case, 
the claim must fail due to the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's appeal 
as to this issue is denied.

As the preponderance of the evidence is against the veteran's 
service-connection claims, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-56 (1990).


ORDER

Service connection for a right leg disorder is denied.

Service connection for viral syndrome is denied.

Service connection for a dental disorder for compensation 
purposes is denied.


REMAND

The duty to assist includes obtaining workers' compensation 
records, VA and non-VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  Service medical records reflect 
that the veteran was treated for muscle strain to his back 
following an injury while lifting several 50-caliber weapons 
in July 1977.  He was treated for acute back strain.  
Following discharge from service, the veteran worked as a 
heavy equipment operator.  VA treatment records show that he 
was seen for back pain in August 1991 with a follow-up in 
October 1991 for persistent pain.  Other post-service medical 
records show treatment for low back pain following a motor 
vehicle accident (MVA) in February 1996.  Workers' 
compensation paid for some of his treatment and he was found 
to have a bulging disc at L5-S1 and electromyography (EMG) 
and nerve conduction tests showed mild peripheral 
polyneuropathy.  

In a June 2000 statement, a private physician found that the 
veteran had lumbosacral discogenic disease with herniated 
intervertebral disc and radicular pain to the lower 
extremities, osteoarthritis or degenerative joint disease, 
and trochanter bursitis.  He indicated that the 1996 MVA 
worsened a pre-existing back disorder and opined that the 
veteran has a chronic back disorder as a consequence of an 
injury incurred while in service.  Based on the veteran's 
self-reported history, the July 2000 VA examiner indicated 
that the veteran has had his lumbosacral discogenic disease 
since 1977.

In a February 2002 VA Form 21-4142 (JF), the veteran stated 
that he received treatment at the VA clinic in Ponce from 
1991 through 1997.  Those treatment records have been 
associated with the record.  He also indicated that since 
1997 he has been treated at the VA clinic in Mayaguez and by 
two private physicians since 1999 for a back disorder.  
Selected records from the Mayaguez VA clinic from 1997 
through April 1999 are in the claims file.  On remand, the RO 
should attempt to obtain copies of the veteran's workers' 
compensation records and missing VA and non-VA treatment 
records, particularly for those physicians mentioned on the 
February 2002 VA Form 21-4142 (JF), and should have the 
veteran examined to clarify the nature and etiology of any 
back disorder found.  The Board reminds the veteran that the 
duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2004); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following:

1.  The RO should attempt to obtain 
missing records from all VA and non-VA 
health care providers that have treated 
him for a back disorder from 1982 to the 
present, in particular, records from the 
Mayaguez VA Outpatient Clinic from 1997 
to the present; from Dr. Jose F. Troche 
beginning in 1999; from Dr. Roberto 
Alvarez after 1999; and Dr. Edmundo 
Jusino McDongall after 2001.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO should attempt to obtain the 
veteran's medical records from workers' 
compensation.  If records are 
unavailable, please have the provider so 
indicate.

3.  After items 1 and 2 are completed, 
the RO should make arrangements for the 
appellant to be afforded a VA 
orthopedic/neurological examination to 
clarify the diagnosis, and determine the 
etiology, of any back disorder found.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination, and the report should so 
indicate.  Based upon the examination 
results and the claims file review, for 
any back disorder found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that such 
disorder is etiologically related to: (1) 
his active military service to include as 
a result of an injury sustained from 
lifting weapons in July 1977 or (2) a 
post-service injury, to include a motor 
vehicle accident in February 1996 or a 
workers' compensation injury.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claim remaining on 
appeal.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


